Exhibit 10.2

 


NEW COMPENSATION STRUCTURE FOR NON-EMPLOYEE DIRECTORS


OF VARIAN MEDICAL SYSTEMS, INC.

 

 

On November 19, 2004, the Board of Directors (the “Board”) of Varian Medical
Systems, Inc. approved a new non-employee director compensation structure. Under
the new non-employee director compensation structure, which will become
effective on February 18, 2005, annual retainer, chair and meeting fees to be
paid to non-employee directors (“Directors,” or individually a “Director”) are
as follows:

 

•                  Each Director (except the Lead Director) will receive an
annual retainer fee of $35,000.

 

•                  The Lead Director will receive an annual retainer fee of
$50,000.

 

 

•                  The chair of the Compensation and Management Development
Committee will receive an additional fee of $5,000.

 

 

•                  The chair of the Nominating and Corporate Governance
Committee will receive an additional fee of $5,000.

 

 

•                  The chair of the Audit Committee will receive an additional
fee of $10,000.

 

 

•                  Each Director will also receive $1,500 per meeting for each
Board meeting attended.

 

 

•                  Each Director will also receive $1,500 per meeting for each
committee meeting attended.

 

 

 

--------------------------------------------------------------------------------